UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––– X
DREAMBUILDER INVESTMENTS, LLC,         :
                                       : Case No.: 19-cv-08937 (ER)
                            Plaintiff, :
                                       :
         - against –                   : NOTICE OF MOTION
                                       :
MERSCORP HOLDINGS, INC.,               :
                                       ::
                       Defendant       ::
– – – – – – – – – – – – – – – – – – – – – – – – – – – – –X

        PLEASE TAKE NOTICE that upon: the July 14, 2021 Declaration of Andrea M. Roberts

and accompanying exhibits; the July 15, 2021 Declaration of Joseph J. Patry and accompanying

exhibits; the accompanying memorandum of law; the attached Rule 56.1 Statement, and Rule 56.2

Statement; and all prior pleadings and proceedings herein, Defendant MERSCORP Holdings,

Inc. (“Defendant”) will move this Court, pursuant to the Court’s June 25, 2021 Order, before the

Honorable Edgardo Ramos at the United States District Court for the Southern District of New

York, Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York

10007, pursuant to Rule 56 of the Federal Rules of Civil Procedure, for an order granting

Defendant’s Motion for Summary Judgment dismissing plaintiff Dreambuilder Investments, LLC’s

Complaint and granting summary judgment on Defendant’s counterclaims, and for such other and

further relief as the Court deems just and proper.

Dated: New York, New York
       July 15, 2021
                                                  BLANK ROME LLP

                                            By: /s/ Andrea M. Roberts
                                                Andrea M. Roberts
                                                1271 Avenue of the Americas
                                                New York, New York 10020
                                                Telephone: (212) 885-5000
                                                E-mail: ARoberts@BlankRome.com
                                                Attorneys for Defendant MERSCORP Holdings Inc.


151013.01203/126372190v.1
To:     Dreambuilder Investments, LLC
        30 Wall Street, 6th Floor
        New York, New York 10005
        pandrews@dreambuilder.net
        legal@dreambuilder.net




                                        2

151013.01203/126372190v.1
